Citation Nr: 1759919	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  12-10 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a bilateral eye disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1957 to March 1957.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

As a procedural matter, this matter was previously before the Board in January 2017 and at that time the Board reopened a previously denied service connection claim for a bilateral eye disability and remanded the underlying claim for further development.  Unfortunately, the Veteran died in November 2017.  The Veteran's widow has since sought to continue the appeal in the Veteran's place.  See November 2017 Motion for Substitution.  . 

As the Veteran's appeal is being dismissed without prejudice and as the Veteran's spouse has filed an application for substitution, the matters inherent to the application for substitution are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Prior to a promulgation of a Board decision on this appeal, the Board was notified that the Veteran died in November 2017.

CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran, who is the appellant in this case, died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits is moot by virtue of the death of the Appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a) (2012); 38 C.F.R. §§ 20.900, 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  
38 C.F.R. § 20.1106 (2017). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010(b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ..." 38 U.S.C. § 5121A (2012); see 38 C.F.R. § 3.1010(a) (2017).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated.  38 C.F.R. § 3.1010(b) (2017). 

As discussed in the introduction, the Veteran's spouse filed a Motion for Substitution in November 2017.  If the agency of original jurisdiction grants the request to substitute, then the case returns to the same place on the Board's docket that it held at the time of the Veteran's death.  38 C.F.R. §§ 20.1302, 20.900; Natl Org. of Veterans Advocates, Inc. v. Sec'y of VA, 809 F.3d 1359 (2016).

ORDER

The Veteran's appeal is dismissed.
REMAND

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

As noted, the Veteran's widow has timely submitted a timely application to substitute for her deceased husband/Veteran in this matter; however because this recently happened, the RO has not yet had an opportunity to review this request.  The Board does not have jurisdiction to make determinations regarding basic eligibility to substitute in the first instance.  38 U.S.C. § 7104; 38 C.F.R. § 20.101(a)(2017).

Accordingly, the case is REMANDED for the following action:

1.  Make a determination as to whether the Veteran's widow meets the basic eligibility requirements to substitute for the Veteran as his surviving spouse with regard to the completion of his claim for service connection for a bilateral eye disability.  See November 2017 Motion for Substitution.  . 
 
2.  IF, AND ONLY IF, it is determined that the widow may be substituted as the Veteran's surviving spouse, readjudicate the claim of entitlement to service connection a bilateral eye disability.
If the benefit sought on appeal is not granted to the surviving spouse's satisfaction, she must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


